HOOD, Chief Judge:
In Matthew A. Welch & Son, Inc. v. Bird, D.C.App., 193 A.2d 736 (1963), we reversed a judgment in favor of the Birds on their claim against Welch and ordered a new trial. The new trial resulted in a verdict and judgment in favor of Welch, and the Birds have appealed.
The record brought here contains the testimony presented on behalf of the Birds but no testimony on behalf of Welch. We are thus asked to review a case on a one-sided record. This we cannot do.
The Birds’ brief contains numerous references to testimony on their behalf described as “uncontroverted,” or “without contradiction,” but we cannot accept those conclusions in the absence of the testimony for Welch. Error is claimed in the admission of “testimony and records on behalf of defendant,” but the record does not contain such testimony and records.
Error is claimed with respect to the trial court’s instructions to the jury. The record contains the court’s instructions, and discloses that at the conclusion of the instructions the court asked counsel whether there were objections to the charge “other than the objections already made for the record.” Neither counsel made other objections, and the record before us does not show what objections had been previously “made for the record.”
One claim of error relates to the trial court’s refusal to admit in evidence testimony concerning the inspection and approval, or lack thereof, by the Plumbing Inspection Section of the District of Columbia. If on this incomplete record we are able to pass upon this claim of error, we agree with the trial court that there was no showing that the lack of official inspection and approval in any way damaged the Birds.
Affirmed.